Gill, J.
This is a suit by Betsy Morris, an old negro woman, and instituted a short time before her death, the object of which was to recover an alleged balance for services performed for the defendant, Slater. The petition was filed and summons served on February 24, 1894. Shortly thereafter (August, 1894) the plaintiff died and the cause was revived in the name of Harvey, her administrator. On a trial by jury there was a verdict and judgment in plaintiff’s favor for $650 and defendant appealed.
In October, 1871, defendant, then a widower with several small children residing on his farm near Linneus, employed Betsy Morris to come to his farm to do the general housework and also outdoor work. Betsy seems to have been a faithful, industrious servant, and continued at defendant’s farm until January, 1894, when, because of failing health, she left the defendant and went to live with, her brother at Linneus. She was there stricken with paralysis and as already stated died in the following' August. She made claim for services from October,. 1871, to October, 1891, only, conceding that for the' remainder of the time, from October, 1891, to January,. 1894, her services, owing to her ailments, were worth no more than her board, etc.
There was evidence tending to prove that Slater was to pay Betsy $2 per week while engaged in housework and $2.50 a week for outdoor labor, she contending that she was engaged about two thirds of the time *72in outdoor labor. There was also testimony on defendant’s part that for a good portion of the twenty years Betsy was engaged at defendant’s farm she expected no wages and that she had been paid all she was entitled to. The answer also pleaded that on February 27, 1894, three days after suit was brought, the defendant settled with Betsy and took a receipt from her for all demands. By his reply the administrator denied any such settlement and denied that Betsy signed the alleged receipt. At the trial defendant introduced some testimony tending to prove such settlement and that the receipt was executed by Betsy, and on the other hand plaintiff produced evidence contradicting this.
junsdiction1: ' I. An examination of this record, together with the briefs of counsel, discloses no substantial reason for disturbing the judgment. As to the instructions, those given at plaintiff’s request were not objected to at the time — at all events the abstract fails to so show. Besides they fairly presented the issues to the jury and no fault can be found in them. The objections relating to the court’s modification of defendant’s instructions numbered 1, 3 and 4 are entirely without merit. In answer to points of defendant’s brief, suggesting that the court, by such modifications, injected into the case matters not contained in the pleadings, it is sufficient to say that counsel have misapprehended the issues made by the parties.
mem: ¿vidence: instruction. II. In relation to thematter of settlement and receipt, alleged by the defendant to have been made and signed a few days after suit brought, the issue was squarely made, by answer and reply, whether or not there was any such settlement made or receipt given. Defendant so alleged and plaintiff in reply , , ° x 1 denied it. There was then a substantial issue on this matter, and if we were forced to pass on *73this' question of fact I should say that the evidence largely preponderates in favor of the plaintiff — that no such settlement occurred and no such receipt was ever signed by Betsy Morris or any one authorized by her.
On this issue, the defendant led off by introducing a witness who testified that such compromise and settlement was effected and that the receipt introduced was signed. Plaintiff then-followed with evidence contradicting the testimony of defendant’s witnesses, and surely it can not be successfully claimed that the court erred in permitting the plaintiff to disprove the defense by showing the falsity of its evidence. Neither did the court err in refusing to assume in the instructions (as defendant sought to have it do) that the receipt was a binding contract of discharge, when it was a distinct issue made as to whether or not the receipt and pretended discharge was ever signed or executed by the said Betsy Morris. The issue was not whether Betsy had signed the paper through and by the fraudulent practices of the defendant, and was seeking to have the same set aside which fraud or imposition it might be claimed ought to be pleaded; but the bare issue of non est factum was made, and evidence directed to such issue was entirely proper.
Judgment affirmed.
All concur.